 

 [img_01.jpg]

 

June __, 2017

 

[                  ]

[                  ]

[                  ]

 

Dear [                  ]:

 

This release agreement dated June ___, 2017, (the “Agreement”) is entered into
by and among Marathon Patent Group, Inc. (“Marathon” or the “Company and [PUT
THE NAME OF THE VENDOR IN THIS SPACE] (“Vendor”) (hereinafter referred to from
time to time collectively as the “Parties” and individually as a “Party”).

 

1.       Payment/Assignment of Interest. In consideration for the full release
of the Company, Company agrees to pay Vendor the aggregate amount of $[ ]
payable, within three (3) business days following execution of this Agreement.
Payment shall be made directly to Vendor via wire transfer to the Company based
on the wire instructions provided to Company by Vendor.

 

2.       Complete Mutual Release of All Claims to Date. Except for the
obligations undertaken herein, the Parties mutually release each other and their
Affiliates, from any and all liabilities, charges, complaints, claims, demands,
causes of action, or suits at law or equity of whatever kind or nature, known or
unknown, which they may now have or may hereafter assert based, in whole or in
part, as well as, any counterclaims, crossclaims, defenses, or set offs. This is
a full, general and complete mutual release of all claims to date. The Parties
acknowledge and agree that it is their mutual intent that, with the exception of
the obligations contained in this Agreement, all relations, obligations, and
duties that the Parties have toward one another are hereby ended and upon
payment the Company shall be entitled to reflect a $0 sum balance on its
financial statements.

 

3.       Covenant Not to Sue. In addition to and without in any way limiting or
impairing the terms of the General Release, the Parties further covenant, agree
and represent that they have not and will not commence or initiate any action,
arbitration, litigation or proceeding, nor assert any claims, demands or causes
of action of any kind or nature, against any person, entity, trust or otherwise,
relating to or concerning, directly or indirectly, the Agreement and the
underlying relationship.

 

4.       Confidentiality. The Parties, on behalf of itself and its attorneys,
covenant and agree that they shall not discuss, disclose, reveal or otherwise
communicate or permit to be disclosed or communicated to any person, entity, the
public, the press or otherwise, directly or indirectly, the terms or substance
of this Agreement or any information concerning any negotiations, proposals,
discussions or other communications relating thereto, the settlement or the
negotiation and preparation of this Agreement, all of which shall be kept
strictly confidential. Notwithstanding the foregoing, the Parties shall be
permitted to disclose this Agreement and its terms: (i) to their accountants and
attorneys to the extent necessary to obtain legal or tax advice and who agree to
be bound hereby; and (iii) in connection with the enforcement of this Agreement.
Notwithstanding anything set forth in this Section, any confidentiality or
non-disclosure provision contained herein does not prohibit or restrict any of
the parties (or their attorneys) from initiating communications directly with,
or responding to any inquiry from, or providing testimony before, the Securities
and Exchange Commission (SEC), FINRA, any other self-regulatory organization or
any other Federal or state regulatory authority, regarding this settlement or
its underlying facts or circumstances.

 

 

 

 

5.       Merger. Any and all previous understandings between the Parties with
respect to the subject matter contained herein are superseded by and merged into
this Agreement, which alone fully and completely expresses the agreement between
the parties hereto.

 

6.       Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the Parties hereto, their respective heirs, estates,
executors, administrators, predecessors, successors and assigns, upon any entity
into which any of them may merge, consolidate or combine and as otherwise set
forth herein.

 

7.       Acknowledgements. Each Party to this Agreement acknowledges and
represents that: (a) each has read the Agreement; (b) each clearly understands
the Agreement and each of its terms; (c) each fully and unconditionally consents
to the terms of this Agreement; (d) each has had the benefit and advice of
counsel of its own selection; (e) each has executed this Agreement freely and
without undue influence or duress; and (f) each is not relying upon any
representations or communications, either written or oral, express or implied,
made by any person or entity other than as set forth in this Agreement.

 

8.       Choice of Law. This Agreement is made and entered into in the State of
New York and shall be subject to, interpreted, construed, enforced and governed
in accordance with the laws of the State of New York, except for those
provisions of New York law pertaining to conflicts of law.

 

9.       Notices. Any notices or communications required or made in connection
hereunder shall be made by email and FEDEX, as follows:

 

  For Marathon: CEO     11100 Santa Monica Blvd., Ste. 380     Los Angeles, CA
90025

 

  For Vendor:                            

 

10.       Enforceability. Should any provision of the Agreement be declared or
determined by any tribunal or body of competent jurisdiction to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions shall not be affected thereby.

 

11.       Authority. The Parties hereto hereby represent and warrant that each
has the power, capacity and authority to enter into and perform the obligations
under and in connection with this Agreement.

 

2 

 

 

12.       Amendments and Waiver. No modification or amendment to the Agreement
shall be binding upon the Parties hereto unless first agreed to in writing
signed by the parties, and no waiver of any of the provisions of this Agreement
shall be binding unless agreed to in writing by the Party or Parties against
which such waiver is sought to be enforced.

 

13.       Execution Counterparts. This foregoing constitutes the entire
agreement between the Parties and the Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed with electronic or facsimile signatures that shall be deemed originals
for all purposes.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Marathon Patent Group, Inc.     [                                 ]          By:





  By:   Print Name: Francis Knuettel II   Print Name:   Title: CFO   Title:  

 



3 

 

